Citation Nr: 0318178	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-10 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an increased rating for a malunion 
fracture of the right tibia and fibula, currently 
evaluated as 30 percent disabling.

2.	Entitlement to a rating in excess of 30 percent for 
circulatory disturbance with ulceration and edema of the 
right lower extremity for the period prior to January 
12, 1998.

3.	Entitlement a rating in excess of 40 percent for 
circulatory disturbance with ulceration and edema of the 
right lower extremity from January 12, 1998.

4.	Entitlement to an increased rating for a muscle hernia 
of the right lower leg, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Apparently during the pendency of this 
appeal, the veteran moved his residence to the state of 
Washington and jurisdiction of his case was transferred to 
the RO in Seattle, Washington.  In January 2003, the veteran 
was afforded a hearing before an acting Veterans Law Judge 
(VLJ) sitting at the RO.  This VLJ will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

At his February 2000 VA examination, the veteran was noted to 
have an "extensive" right leg scar with poor sensation that 
he said was repeatedly photographed for the RO and was 
unchanged (evidently since initially photographed), although 
photographs of the veteran's right lower leg scar are not 
currently associated with the claims files.  Nevertheless, 
while not made clear in the record, the Board construes the 
veteran's comments and the recent clinical findings as a 
claim of entitlement to service connection for a right lower 
leg scar.  See Estaban v. Brown, 6 Vet. App. 259 (1995).  In 
addition, at his January 2003 Board hearing, the veteran's 
accredited service-representative raised a claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The Board finds that these claims (that is, service 
connection for a scar on the right lower leg and TDIU) are 
not properly before it at the present time and that they are 
not inextricably intertwined with the issues on appeal.  See 
Colayong v. West, 12 Vet. App. 524 (1999) (schedular rating 
claims are not inextricably intertwined with TDIU claims).  
Therefore, these matters are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Prior to January 12, 1998, the competent and objective 
medical evidence of record demonstrated that the veteran's 
service-connected circulatory disturbance with ulceration and 
edema of the right lower extremity was manifested by 
varicosities, persistent swelling and pain with no 
involvement of the deep circulation.

2.  From January 1, 1998, the competent and objective medical 
evidence of record demonstrates that the veteran's service-
connected circulatory disturbance with ulceration and edema 
of the right lower extremity is manifested by persistent 
edema, stasis pigmentation and persistent ulceration in his 
lower right extremity.

3.  The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected muscle 
hernia of the right lower leg is manifested by muscle 
strength of the right ankle dorsiflexion muscles that is 
slightly less than the left leg, subjective complaints of 
difficulty walking and standing, and decreased sensation; 
resulting in an overall moderate muscle injury.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for circulatory disturbance with ulceration and edema 
of the right lower extremity for the period prior to January 
12, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7121 (effective prior to January 12, 1998).

2.  The schedular criteria for a 60 percent evaluation for 
circulatory disturbance with ulceration and edema of the 
right lower extremity have been met, from January 12, 1998.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7121 
(effective on and after January 12, 1998).

3.  The criteria for a rating in excess of 10 percent for a 
muscle hernia of the right have not been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.73, Diagnostic Code 5312 (effective prior to, and 
after July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that in January 1973 the 
veteran sustained multiple severe injuries to his right leg 
in a motor vehicle accident that required several surgeries 
and skin grafting for a non-healing lesion.  According to a 
Medical Board report, evidently prepared in October 1973, the 
veteran was hospitalized from January to October 1973.  When 
examined at admission, he was in moderately acute distress 
with marked swelling of the right leg and with the foot in 
external rotation.  There was a large dirty laceration over 
the anterolateral aspect of the proximal leg with exposed 
bone and muscle.  The knee was markedly swollen and tender.  
The neurovascular examination was within normal limits and 
the veteran was able to actively flex and extend his toes.  
X-rays of the right leg revealed a short oblique fracture of 
the tibia and a comminuted fracture of the shaft of the 
fibula.  

Further, after admission, wound debridement and open 
reduction were performed.  A postoperative anemia was 
corrected with blood transfusion.  Frequent dressing changes 
and fracture manipulations were necessary prior to skin 
grafting.  A second grafting procedure was required because 
of wound infection.  Cast immobilization was continued for 
six months and then physical therapy begun to regain ankle 
motion.  By October 1973, the report noted that the veteran 
was full weight bearing, his right ankle was mildly painful 
in the early morning and he noted subpatellar crepitation of 
the right knee.  

The in-service examination findings were normal except for 
the right leg that showed good healing of the grafted leg 
wound.  The veteran's right leg was 2.5 centimeters (cm) 
short by clinical measurement.  There was persistent soft 
tissue edema of the entire lower leg.  Active range of motion 
of the knee was from 0 to 90 degrees with subpatellar 
crepitation that was not painful.  Range of motion of the 
right ankle was 20 to 25 degrees of active flexion with no 
active extension.  There was 5 to 10 degrees of inversion 
with no eversion at the subtalar joint.  There was 25 to 30 
degrees of internal tibial malrotation.  All the muscles 
supplied by the peroneal nerve were functioning.  There was 
mild hypesthesia over the dorsum of the foot in the peroneal 
sensory distribution.  Diagnoses included malunion fracture 
of the right tibia-fibula with 25 to 30 degrees of internal 
rotation and 2.5 cm shortening, ankylosis, fibrosis, partial 
of the right knee and ankle, secondary to the malunion 
fracture, chronic edema of the right leg, secondary to 
probable deep vein thrombosis and mild right peroneal nerve 
sensory neuropathy.  The Medical Board found the veteran 
unfit for further active duty and he was referred to the 
Central Physical Evaluation Board for a determination of 
physical disability.  Further surgery was recommended after 
maximum return of joint motion was obtained.

The veteran underwent VA examination in January 1997 at which 
time a magnetic resonance image (MRI) of the right knee 
showed degenerative joint disease, especially involving the 
lateral compartment of the knee with destruction of its 
associated meniscus.  X-rays showed a healed tibia-fibula 
fracture with fusion of the two bones.  Degenerative changes 
in the right ankle were noted.  According to the examination 
report, the veteran complained of right knee pain and laxity 
with intermittent ulcers at the skin graft.  Examination 
findings included a swollen right leg that was edematous.  In 
the lower or inferior portion of the right leg was an area of 
muscle herniation at the anterior aspect that was 2 inches by 
2 inches.  It was more pronounced when the veteran 
dorsiflexed his right ankle and in the area of the herniation 
was a small, very tiny pinpoint ulcer.  There was full range 
of right knee motion with mild crepitus and Drawer's sign was 
strikingly positive, indicating internal derangement.  The 
right ankle was also swollen with diminished range of motion.  
Dorsiflexion and plantar flexion were to about 10 degrees.  
The muscle herniation was in muscle group XII, the "anterior 
muscle of the legs."

On July 9, 1997, the RO received the veteran's written 
statement for benefits associated with his recent VA 
hospitalization.  VA construed this statement as an informal 
claim for increased evaluations of his service-connected 
disabilities. 

The medical records reveal that VA hospitalized the veteran 
from March to April 1997, after surgical treatment for 
sciatica, when he developed severe left hip pain several 
weeks later.  When examined at admission, his right lower 
extremity showed chronic postoperative skin changes from 
grafting.  Blood cultures were negative but muscle biopsy 
showed a rare Staph coagulase negative, beta lactamas 
positive infection.  Antibiotic treatment was prescribed.  
Ultimately he was started on physical therapy to begin 
ambulation and given a walker.  The final diagnoses included 
a left hip abscess and were not referable to the veteran's 
right lower leg disabilities.  The veteran was then 
transferred to a care center for further antibiotic treatment 
of his left hip abscess.

VA medical records, dated from March 1997 to June 1998, 
reflect the veteran's hospitalization and further treatment 
as noted above.  When seen in the outpatient surgery clinic 
in July 1997, the veteran had healed wounds with no signs of 
infection and he was advised to return to the clinic as 
needed.

VA medical records, dated from March to June 1998, reflect 
the veteran's report of a right leg wound in March 1998.  It 
was noted that he was doing well for a year when the right 
shin wound opened again and grew in size.  He denied fevers, 
chills and cellulitis.  On examination, the veteran's right 
leg was greater than his left leg in size.  There was a large 
purplish area over the lower right leg and in the middle was 
a 2 cm area of open "wd" (wound?) with yellow fibrinous 
exudates.  There was no expressible puss; it was tender to 
palpation and there was bone directly under the wound.  The 
assessment was a patient with chronic wound and a need to 
check the right leg x-ray to rule out 
"osteo"(osteomyelitis?) and sharply debride the wound and 
wet-dry dressing and compression stockings were recommended.  
The veteran was referred to a vascular specialist as the 
examiner said, "there seems to be a component of chronic 
venous stasis".

When seen in the VA outpatient vascular surgery clinic in 
April 1998, it was noted that the veteran had an ulcer 2 cm 
high, 1 cm wide, max 0.7 cm deep, trapezoid shape with 
granulating tissue and exposed muscle and ligament.  ABI 
(ankle brachial index?) was less than 1; there was edema and 
mild induration of the calf and foot with no discharge or 
odor.  The diagnosis was a non-healing right leg ulcer 
complicated by venous stasis disease that required leg 
elevation, stockings and wound care.  When seen in the 
vascular surgery clinic two weeks later, the external 
dimensions of the veteran's right leg ulcer were unchanged 
but there was more granulation tissue per the veteran.  The 
veteran described mild improvement when seen at the end of 
May when examination revealed the ulcer size was slightly 
decreased from the prior visit.  There was pink tissue with 
no areas of necrosis or infection.  The plan was the ulcer 
was slowly healing with conservative treatment.
A June 1998 vascular surgery clinic record indicates the 
veteran was seen for recurrent ulcers on his left (apparently 
right) lower leg skin graft.  The veteran's left lower leg 
was edematous and there were two small-ulcerated areas noted 
with small amount of drainage.  There were no signs or 
symptoms of cellulitis or infection.   

The veteran underwent VA examination in February 2000.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran's history of 
lower right leg compound fracture was noted.  It was also 
noted that he underwent nearly 14 months of treatment with 
multiple surgical procedures including bone graft taken from 
the left iliac crest.  Eventually the fracture and wound 
healed with a large scar area, shortening of the leg by about 
half an inch and formation of varicose veins.  A part of the 
scar tissue was pigmented (an appearance commonly seen in 
chronic venous insufficiency).  The veteran's right leg had 
chronic dependent edema that increased at the end of the day 
and was minimal on waking up in the morning.  Elevation of 
the right leg decreased the swelling.  The veteran said that 
the skin graft area over the right leg had a tendency to 
break and it often broke down once every two months, usually 
during a period of increased leg swelling.  Generally, after 
the skin breakdown, the wound was small and superficial and 
healed with local care (better hygiene) in a few days.  
However, sometimes the wound was deeper and required 
antibiotic treatment (ointment) and prolonged wound care and 
took up to two months to healed.  The veteran was prescribed 
heavy-duty compression socks to prevent local edema and skin 
breakdown over the leg, but does not use the socks regularly 
because he said the socks irritated his legs.

Further, the veteran complained that over the last few years 
his right knee became unstable.  The knee was said to 
occasionally buckle backwards under him and he was afraid of 
climbing stairs.  There was no history of knee trauma.  He 
had occasional right knee pain and swelling in his right 
knee.  There was no significant right knee pain during 
walking and no history of right knee locking, grinding or 
popping.  The veteran was able to squat.  The veteran's 1997 
history of gluteal and ilio-psoas abcess incision and 
drainage was noted and that he fully recovered from the 
infection.

On examination, the veteran, who was 47 years old, was noted 
to be 6 feet 4 inches tall and weighed 320 pounds (by his 
statement).  He walked with the help of a simple cane with 
essentially a normal gait at a slightly slower than normal 
pace.  He appeared comfortable during the interview.  The 
veteran's right leg was bigger in size than the left leg due 
to pitting edema and malunited fracture.  Right calf 
circumference was 20.25 inches, and the left calf 
circumference was 18.75 inches.  The right leg was covered 
with an extensive scar (a large irregular triangular area) 
half of which showed pigmentation.  (While the VA examiner 
parenthetically noted that the veteran said many photographs 
of the scar were provided to the RO in the past and it was 
unchanged since then, color photographs of the scar are not 
currently associated with the claims file.)  The veteran's 
right leg was about 0.5 inch shorter than the left leg.  The 
scar over the right leg had poor sensation, but the area is 
not tender to pressure or sensitive to touch.  There was no 
skin ulcer present at the time of examination.  Small and 
medium size varicose veins were present over most of the 
right leg but not the scar.  Right knee range of motion was 
from 0 to 130 degrees described as "normal and equal to" 
the left side.  There was no evidence of joint effusion or 
ligamentous laxity on medial or lateral stress.  Anterior and 
posterior drawer sign was negative.  Patellar rub was 
slightly positive. There was slight tenderness elicited on 
pressure over the knee joint line with negative McMurray 
sign.  The veteran had normal muscle bulk of his thigh 
muscles.  Range of motion of the right ankle was normal.  
Muscle strength of the right ankle dorisflexor muscles 
appeared to be slightly less than the opposite side.  Pedal 
and popliteal pulses were normal.  Skin temperature over the 
right leg and foot was normal.  

Further, x-rays of the right tibia and fibular and knee 
showed a well healed appearing oblique fracture of the right 
tibia and fibular diaphyseal portions.  It was noted that 
findings did not appear classic for osteomyelitis but a bone 
scan would improve accuracy if clinically warranted.  The 
right ankle had mild degenerative changes.  The knee showed 
degenerative changes with spurring and narrowing of the 
medial and lateral compartments.  The bones suggested some 
osteopenia.  There was mild spurring of the posterior 
superior and inferior margins of the patella.  A small 
suprapatella effusion could not be excluded.  The clinical 
impression was post-traumatic and degenerative changes as 
described with soft tissue swelling about the region of the 
right old fracture of the tibia and fibular shafts.  In the 
VA examiner's opinion, the veteran was status post crush 
injury to the right leg with residuals that included chronic 
venous insufficiency with dependent leg and ankle edema, 
history of recurrent skin ulceration that appeared due to 
venous insufficiency and right knee with degenerative joint 
disease changes.  The veteran's March 1997 left gluteal and 
ilio-psoas abscesses were probably due to a spread of 
infection from a leg ulcer that occurred at that time but 
there was no functional impairment noted as a consequence of 
the abscesses.

At his January 2003 Board hearing, the veteran testified that 
he did not wear a brace but experienced loose motion in his 
right leg.  He said he was unable to walk extended distances, 
had difficulty carrying weight and was only able to walk for 
about five to ten minutes.  He said weather caused flare-ups, 
his knee buckled; his ankle swelled and was painful to walk 
on.  On good days, the veteran said he had 70 percent of 
range of knee motion and approximately 30 percent of normal 
ankle motion.  On a bad day he had no motion.  With flare-
ups, he rated his pain an 8 out 10 but it was usually a 6 out 
of 10.  The veteran said his right knee was unstable. As to 
his circulatory disability, he stated that once or twice a 
week, his skin graft swelled and was painful to the touch.  
The veteran reported having frequent leg ulcers, weekly and 
bimonthly.  He said support hose was prescribed but he was 
unable to wear them due to ulcers.  His leg was numb and 
caused him to inadvertently hit it and resulted in another 
ulcer.  Regarding his muscle hernia, the veteran reported 
difficulty walking and standing and experienced swelling 
between his knee and ankle with monthly infection and a 
feeling of pins and needles.


II.  Analysis

Duty to Notify and Assist

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  But see Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 
____F.3d___, Nos. 02-7304, -7305, -7316 (May 1, 2003) in 
which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination performed in February 2000 
fulfills these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
and SSOC issued by the RO clarified what evidence would be 
required to establish increased ratings.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Further, the claims file reflects that the June 2002 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2002).  A copy of the SSOC was 
also sent to the veteran's accredited service representative 
of record.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must also adequately address the 
notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  See 38 U.S.C.A. § 5103.  Likewise, it appears 
that all obtainable evidence identified by the appellant 
relative to his claims has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for increased ratings for tibia/fibula 
disability, muscle hernia and circulatory disturbance with 
ulceration and edema of the right lower extremity.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.


Entitlement to Increased Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected circulatory disability and muscle hernia, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  The Board further notes that where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002). As a general matter, 
regulations provide in substance that where no specific 
rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 (2002) preclude the assignment of separate ratings for 
the same manifestations of a disability under different 
diagnoses.  However, impairment associated with a veteran's 
service- connected disability may be rated separately unless 
it constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court of Appeals for Veterans Claims held 
that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


Circulatory Disturbance with Ulceration and Edema of The 
Right Lower Extremity

The criteria for evaluating cardiovascular disorders were 
amended, effective from January 12, 1998, during the pendency 
of this claim.  See 62 FR 65207-65244 (Dec. 11, 1997).  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
also Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order).  Qualifying 
this rule is the Court's holding that the Board may not apply 
the revised schedular criteria to a claim prior to the 
effective date of the amended regulations.  See Green v. 
Brown, 10 Vet. App. 111, 117 (1997).  While, in Rhodan v. 
West, 12 Vet. App. 55 (1998), the court stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, supra, 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999).  
Also, as a factual matter, it is certainly possible that a 
claimant may be entitled to an increased rating prior to and 
independent of an intervening change to the rating schedule 
under then- existing rating criteria.  See VAOPGCPREC 3-2000 
(April 10, 1999).

As a result, the Board will review the veteran's disability 
under the old and new criteria.  The Board notes that the RO 
evaluated his claim under the old regulations in making its 
rating decision in December 1997.  The May 1998 statement of 
the case, and January 2000 rating decision and the June 2002 
supplemental statement of the case, evaluated the veteran's 
claim using the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran's service-connected circulatory disturbance with 
ulceration and edema of the right lower extremity due to 
fracture has been evaluated using 38 C.F.R. § 4.104, 
Diagnostic Code 7121.  

Prior to January 12, 1998, the criteria in Diagnostic Code 
7121 for evaluating phlebitis or thrombophlebitis was as 
follows: a 30 percent evaluation was assigned when there was 
evidence of persistent swelling of the leg or thigh increased 
on standing or walking one or two hours readily relieved by 
recumbency, and moderate discoloration, pigmentation or 
cyanosis; a 60 percent evaluation was assigned when there was 
evidence of persistent swelling subsiding only very slightly 
and incompletely with recumbency elevation with pigmentation, 
cyanosis, eczema or ulceration; and, a 100 percent evaluation 
was assigned when there was evidence of massive board-like 
swelling with severe and constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7121 (1997), effective prior 
to January 12, 1998.

The new criteria, effective January 12, 1998, for post-
phlebitic syndrome under Diagnostic Code 7121, were changed 
to evaluate the disease as a whole, with each extremity 
separately evaluated and combined using 38 C.F.R. §§ 4.25 and 
4.26, if applicable.  Because the veteran is only service- 
connected for a right lower extremity disorder, separate 
evaluations are not an issue here.

The current criteria outlined in Diagnostic Code 7121 provide 
for evaluating post-phlebitic syndrome as follows: a 20 
percent evaluation is assigned when there is evidence of 
persistent edema incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent evaluation is assigned when there is 
evidence of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
evaluation is assigned when there is evidence of persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration; and, a 100 percent 
evaluation is assigned when there is evidence of massive 
board-like edema with constant pain at rest.  See 38 C.F.R. § 
4.104, Diagnostic Code 7121 (2002), effective January 12, 
1998.

Given the evidence as outlined above and using the rating 
criteria in effect prior to January 12, 1998, the Board finds 
that the 30 percent evaluation assigned for the veteran's 
right lower extremity disorder prior to January 12, 1998 
accurately reflects the level of impairment.  Specifically, 
the veteran's impairment was described as having findings of 
varicosities below the knee with persistent swelling and 
pain, moderate discoloration, and no involvement of the deep 
circulation.  A 50 percent evaluation under Diagnostic Code 
7120 is not warranted, as there was no evidence of marked 
distortion and sacculation with edema.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997), effective prior to 
January 12, 1998.  A 60 percent evaluation under Diagnostic 
Code 7121 was not warranted, as there was no evidence of 
persistent swelling subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation, 
cyanosis, eczema or ulceration.  Accordingly, the Board 
concludes that the preponderance of the competent medical 
evidence is against a finding that a disability evaluation in 
excess of 30 percent is warranted prior to January 12, 1998.

However, as of January 12, 1998, the Board finds that the 
veteran meets the criteria for a 60 percent evaluation under 
the current version of Diagnostic Code 7121.  See 38 C.F.R. § 
4.104, Diagnostic Code 7121 (2002).  The medical evidence 
dated in 1998 reveals the presence of edema, stasis 
pigmentation, and ulceration and, while there was no ulcer 
seen at the February 2000 VA examination, there is nothing in 
the record to refute the veteran's contention that his edema 
and ulceration are persistent in nature.  Thus, the Board 
finds that there is a substantial doubt within the range of 
probability that the veteran does suffer from persistent 
ulceration so as to warrant the assignment of a 60 percent 
evaluation as opposed to a 40 percent evaluation that only 
requires a showing of persistent edema, stasis pigmentation, 
and intermittent ulceration.  However, the Board further 
finds that there is no evidence of board-like edema; thus, 
the assignment of a 100 percent disability evaluation is not 
warranted.  Accordingly, resolving the benefit of the doubt 
in the veteran's favor, the Board concludes that a 60 percent 
disability evaluation is warranted for the veteran's right 
lower extremity disorder as of January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5107(b) (old and new version); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7121, effective January 12, 1998.


Muscle Hernia of the Right Leg

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2002).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2002).

The schedular criteria for muscle injuries as well as the 
provisions of 38 C.F.R. 4.55, 4.56 which relate to evaluation 
of muscle injuries were revised effective July 3, 1997, prior 
to receipt of the veteran's claim on July 9, 1997.  In the 
interest of fairness, the Board will consider the regulations 
in effect prior to and after July 9, 1997 in his claim.  See 
Karnas, Rhodan, et. al., supra.

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria and concludes that 
the rating criteria that became effective on July 3, 1997, 
are not in their practical effect more favorable to him than 
those in effect prior to that date.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to a claimant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); see also Karnas v. 
Derwinski, Baker v. West, Dudnick v. Brown, Green v. Brown 
and Rhodan v. West, supra; see also VAOPGCPREC 3-97; 
VAOPGCPREC 3- 2000, 65 Fed. Reg. 33,422 (2000).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5311 and 5312, reveals no changes in 
the evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

Under the old regulations, effective prior to the revisions 
for rating muscle injuries, the regulations classified muscle 
injuries into four general categories: slight, moderate, 
moderately severe, and severe.  Separate evaluations were 
assigned for the various degrees of disability.  Residuals of 
gunshot and shell fragment wounds were evaluated on the basis 
of the velocity, projector and size of the missile which 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which result in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring, or loss of 
sensation.  38 C.F.R. 4.56.

Slight disability of the muscle anticipated a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals was also contemplated.  Objective findings 
of a slight disability included minimal scar, slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus, and 
no significant impairment of function or retained metallic 
fragments.  38 C.F.R. 4.56(a).

Moderate disability of the muscle anticipated a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings included entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. 4.56(b).

A moderately severe disability of the muscles anticipated a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. 4.56(c).

A severe muscle disability resulted from a through-and- 
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and cicatrization and 
service medical records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include a ragged, depressed 
and inherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major 
side indicate severe impairment of function.  38 C.F.R. 
4.56(d).

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention was first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged.  Entitlement to a rating 
of severe grade was established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
4.56.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. 4.55.

The veteran's service-connected muscle hernia of the right 
lower leg is currently rated as 10 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5312.  

Diagnostic Code 5312 is applicable to rating impairment of 
Muscle Group XII. Muscle Group XII is comprised of the 
anterior muscles of the leg: (1) the tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; and 
(4) peroneus tertius.  The function of Muscle Group XII is 
associated with dorsiflexion (1); extension of the toes (2); 
and stabilization of arch; 3).  Under Diagnostic Code 5312, 
moderate impairment of Muscle Group XII warrants a 10 percent 
rating, moderately severe impairment warrants a 20 percent 
rating and severe impairment warrants a 30 percent rating.

The current 10 percent evaluation contemplates moderate 
muscle injury.  Under 38 C.F.R. § 4.56, the history and 
complaint of moderate muscle disability includes service 
department records or other evidence of in-service treatment 
for the wound. Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability (loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of 
movement), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.

The service medical records reveal that the veteran sustained 
a severe right leg injury with a comminuted fracture of the 
right tibia and fibula.  The in-service injury involved 
debridement and infection but no sloughing of soft parts and 
intermuscular scarring, such that it would be considered a 
moderately severe injury.  The veteran required 
hospitalization for a long period for treatment of the 
compound fracture.  The service medical records do not 
describe more than minimal muscle damage associated with the 
tibia and fibula.   

The February 2000 VA examination included the examiner's 
findings of normal right ankle range of motion and muscle 
strength of the right ankle dorisflexor muscles that appeared 
to be only "slightly less than the" the left leg with 
normal pedal and popliteal pulses and normal right foot and 
leg and skin temperature.  The VA examiner observed that the 
veteran walked with an essentially normal gait at slightly 
slower than normal pace and used a simple cane to walk.  The 
Board finds that the veteran's current complaints are 
consistent with the cardinal signs and symptoms of a moderate 
muscle injury; particularly, his complaints of weakness after 
use and limited mobility.  While the recent VA examinations 
included evidence that the veteran has normal range of motion 
of the right ankle and slightly weakened muscle strength of 
the right ankle dorisflexor, the Board notes that those 
findings, and the veteran's reported symptoms, are adequately 
contemplated as some loss of muscle substance, that is an 
objective indication of a moderate muscle injury.  The 
overall evidence of record does not demonstrate the 
characteristics or cardinal signs and symptoms of more than a 
moderate muscle injury.  38 C.F.R. § 4.56.  Therefore, the 
Board finds a rating in excess of 10 percent is not warranted 
under either Diagnostic Code 5311 or 5312.  There is no 
evidence of disability of the muscles that is moderately 
severe in order to warrant a 20 percent evaluation under 
either Diagnostic Codes 5311 or 5312.

The record includes the findings pertaining to limited 
impairment of the right foot and the Board has also 
considered whether an increased rating would be warranted 
under 38 C.F.R. § 4.71, Diagnostic Code 5284 (2002), 
pertaining to injuries of the foot.  Upon review of the 
evidence of record, however, the Board finds that the 
evidence does not support an increase under that code.  Under 
Diagnostic Code 5284, a 10 percent evaluation is warranted 
for moderate foot injuries and a 20 percent evaluation is 
permitted for moderately severe foot injuries.  Id.  Although 
the term "moderate" is not defined by regulation, the overall 
regulatory scheme contemplates 10 percent ratings in cases of 
ankylosis in good weight bearing position, or problems so 
disabling that there is atrophy, disturbed circulation and 
weakness, or where there is inward bowing of the tendo 
achillis with pain on manipulation and use, or definite 
tenderness with dorsiflexion of the great toe and limitation 
of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278.  The record does not 
indicate that the veteran's muscle hernia disability 
approximates such degree of severity.

The veteran's right lower muscle hernia disability cannot be 
rated under both Diagnostic Codes 5311 or 5312 and a 
diagnostic code under 38 C.F.R. § 4.71a, as that would 
constitute pyramiding.  See 38 C.F.R. § 4.14.  (Although a 
separate compensable evaluation is not currently in effect 
for the residual scar, that matter has been referred for 
appropriate RO consideration, as noted above.)  Nor can the 
veteran's complaints of right knee and leg pain, associated 
with his service-connected malunion fracture of the tibia and 
fibula and circulatory disorderbe considered in evaluating 
his muscle hernia diability.  Id.

In evaluating the veteran's disability, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.59 under 
which functional loss or weakness due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability.  DeLuca v. 
Brown, supra.  The evidence includes the veteran's complaints 
of pain, the Board finds that there is no indication that the 
current right lower leg muscle hernia symptomatology has 
resulted in increased functional impairment that would more 
closely approximate a finding of moderately severe foot 
injury, such that an increased rating is warranted.  38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. at 
202.

Accordingly, the Board finds that the record presents no 
schedular basis for an increased rating for the disability at 
issue.  Under these circumstances, the claim for an increased 
rating for a muscle hernia of the right leg must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


Extra-schedular Evaluation

Finally, the veteran has claimed that his service-connected 
disorders have significantly interfered with his ability to 
work.  However, he has submitted no evidence, other than his 
bald allegations, showing that his service-connected lower 
extremity circulatory disorder and/or muscle hernia has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  It is 
acknowledged that the veteran was hospitalized for his 
service-connected disabilities in the spring of 1997.  
However, there is no evidence that these disabilities have 
resulted in frequent hospitalizations since that time.  As 
such, the Board is not required to refer this matter for 
consideration of an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran.


ORDER

A rating in excess of 30 percent for circulatory disturbance 
with ulceration and edema of the right lower extremity for 
the period prior to January 12, 1998 is denied.

A 60 percent rating is granted for circulatory disturbance 
with ulceration and edema of the right lower extremity, from 
January 12, 1998, subject to the laws and regulations 
governing the award of monetary gifts.

A rating in excess of 10 for a muscle hernia of the right 
lower leg is denied. 


REMAND

At his Board hearing in January 2003, the veteran testified 
that his right knee and ankle joints would experience periods 
of increased symptomatology or flare-up.  He asserted that 
during these periods he experienced extreme pain and that his 
knee and ankle joint would become virtually locked in place.  
A review of the medical evidence, to include the latest VA 
compensation examination of February 2000, fail to reveal any 
competent medical opinion on the loss of functional 
impairment that the veteran would undergo as a result of 
symptomatic flare-up of the malunion fracture of his right 
tibia and fibula.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, supra.  Without competent medical opinion to 
determine what symptoms are a result of the service-connected 
disorder, the Board is unable to evaluate the service-
connected disability.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  On remand, the RO should obtain a VA examination 
that elicits such an opinion.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Obtain the veteran's medical records 
from the VA Puget Sound Healthcare System 
in Washington State and from the VA 
Medical Center in San Francisco, 
California for all treatment from June 
1998 to the present time.  Request notes, 
discharge summaries, consults, lab, 
imaging, procedures, and problem lists.

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of his malunion 
fracture of the right tibia and fibula 
(to include any associated right knee 
and/or ankle disability).  The claims 
file and must be made available to and 
reviewed by the examiner.  Please provide 
the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All testing deemed necessary for a 
complete examination must be conducted, 
to include X-rays if appropriate.  After 
a review of the claims file, the 
orthopedic examiner should provide 
answers to the following questions.

a.  What is the range of motion in 
the right knee and ankle?

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination of the right 
knee and/or ankle?  The examiner 
should report the extent of any 
additional range of motion loss due 
to pain.

c.  To what extent does the veteran 
experience increased functional 
limitation in the right knee and/or 
ankle (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

4.  Thereafter, readjudicate the 
veteran's claim for an increased 
evaluation of his malunion fracture of 
the right tibia and fibula, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


